821 F.2d 649
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Lawrence C. DAVIS, Plaintiff-Appellant,Linda D. Davis, Plaintiff,v.The CITY OF YOUNGSTOWN, a Municipal Corp.; Mayor GeorgeVukovich, City of Youngstown; John Lynch, Chief of Police,Youngstown Police Department; Board of Commissioner ofMahoning County; Mahoning County Sheriff's Department,Defendants-Appellees.
No. 86-4111
United States Court of Appeals, Sixth Circuit.
June 23, 1987.

Before KENNEDY and MILBURN, Circuit Judges, and CONTIE, Senior Circuit Judge.


1
This case has been referred to a panel of this court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
Plaintiffs appeal from the dismissal of their complaint brought pursuant to 42 U.S.C. Sec. 1983.  Plaintiffs filed the complaint on October 21, 1983, almost two years after the defendants allegedly violated their civil rights.  The complaint is clearly barred by Ohio's one year statute of limitations applicable to Sec. 1983 actions, and was therefore properly dismissed by the district court.  Mulligan v. Hazard, 777 F.2d 340 (6th Cir. 1985), cert. denied, 106 S. Ct. 2902 (1986).  This time period also applies to suits filed under 42 U.S.C. Sec. 1981.


3
Accordingly, it is ORDERED that the judgment of the district court is affirmed pursuant to Rule 9(b)(4), Rules of the Sixth Circuit.  The City of Youngstown's request for damages, asserted in its brief, is hereby denied.